— Appellants’ motions denied and motions of respondent granted and appeals dismissed. Memorandum: The orders denying separate trials are intermediate in character. It is well settled that the right of appeal in criminal cases is purely statutory, not a matter of constitutional right, and that juris*757diction cannot be assumed unless there is statutory authority for its exercise (People v. Marra, 13 N Y 2d 18; Matter of Ryan [Hogan], 306 N. 7. 11). Section 517 of the Code of Criminal Procedure provides that a defendant may appeal, as of right, from a judgment of conviction, upon which appeal any intermediate order which is a part of the judgment roll, such as the one before us, may then be reviewed. (Orders entered Feb. 25, 1964.)